—In an action, inter alia, to recover moneys paid defendant, the appeal is from an order of the Supreme Court, Suffolk County, dated August 15, 1977, which denied defendant’s motion to dismiss the complaint for failure to state a cause of action or, in the alternative, to compel plaintiffs to add certain individuals as defendants. Order affirmed, with $50 costs and disbursements. Although the complaint is by no means artistically drawn, it states a cause of action. Special Term exercised sound discretion in disregarding plaintiffs-respondents’ tardiness in serving an answering affidavit. Defendant-appellant’s claim that necessary parties were not named as defendants lacks merit. Latham, J. P., Rabin, Gulotta and O’Connor, JJ., concur.